DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 of US Application No. 16/901-652, filed on 06/15/2020, are currently pending and have been examined. 
	
	
	Information Disclosure Statement
	The information Disclosure Statement filed on 06/15/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

	The term "high definition map" in claims 4 and 16 is a relative term which renders the claim indefinite.  The term "high definition map" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of this action the term “high definition map” will be interpreted as any map. Appropriate clarification is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
	Claim 1 is directed towards an apparatus for providing a route of an electric vehicle. Claim 13 is directed towards a method for providing a route of an electric vehicle.

Step 2A, Prong 1


In the instant application, independent claim 1 recites:

 “…estimate a weight of a vehicle when guiding a user along a route to a destination…”


“…calculate a driving load for each weight route section using the estimated weight of the vehicle…” 

“…calculate a driving force using motor torque…”

“…determine a probability of hill climbing for each route section using the driving force and the driving load…”

Independent claim 13 recites substantially similar limitations.

 These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind. Therefore these limitations are abstract ideas and claims 1 and 13 are directed to a judicial exception. 

Step 2A, Prong 2
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application:

the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;

the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;

the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;

the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and

the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Examples in which the judicial exception has not been integrated into a practical application include:

the additional element(s) merely recites the words ‘‘apply it' '  (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 

the additional element(s) adds insignificant extra-solution activity to the judicial exception; and

the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, claims 1 and 13 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites “a processor” at a high level.  The specification identifies the processor generically as a general processor – See specification at ¶ [0054] and [0097].  The processor(s) is merely a computer used as a tool to perform the abstract idea. Additionally, claim 1 recites the limitation: “…a display configured to be controlled by the processor to display…” The specification identifies the display generically – See Specification at ¶ [0052]-[0053]. Therefore, this limitation fails to integrate the abstract idea into a practical applications and does not amount to significantly more than the judicial exception. These combinations of elements also merely describe a generic computer that is used as a tool to perform the abstract idea.  These steps are not meaningful limitations on the judicial exception.  The processor and display are recited so generically (no details whatsoever are provided other than that they are a processor and display) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Therefore, claims 1 and 11 do not recite additional elements that integrate the judicial exception into a practical application of that exception.

Step 2B
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.

In the instant application, claims 1 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 

Based on the above analysis, claims 1 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites “wherein the processor generates a recommended route based on road information and current battery information of the vehicle when the destination is input and guides the user along the generated recommended route.” Which further defines an abstract idea identified above. However, as in claim 1 the processor is disclosed at a high level of generality. Therefore, “the processor” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 2 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 3 and 14 recite additional abstract ideas that may be performed mentally, i.e., “…wherein the processor estimates the weight of the vehicle using a driving resistance value when the vehicle coasts down and acceleration of the vehicle, when the vehicle starts to drive.” In the instant application claim 3 recites “the processor”. 

Claim 4 recites “wherein the processor extracts grade information of the route based on a high definition map.” Which further defines an abstract idea identified above. However, as in claim 1 the processor is disclosed at a high level of generality. Therefore, “the processor” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 4 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claim 5 recites additional abstract ideas that may be performed mentally, i.e., “wherein the processor determines whether it is possible to drive to the destination, based on road information, battery information, and vehicle weight information.” However, as in claim 1 the processor is disclosed at a high level of generality. Therefore, “the processor” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 5 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.



Claim 7 recites additional abstract ideas that may be performed mentally, i.e., “wherein the processor calculates the driving force for each route section using maximum torque which is motor torque mapped to a battery available output based on a battery output map.” However, as in claim 1 the processor is disclosed at a high level of generality. Therefore, “the processor” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 7 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 8 recites additional abstract ideas that may be performed mentally, i.e., “wherein the processor calculates the driving force using the maximum torque, a dynamic tire radius, and a gear ratio.” However, as in claim 1 the processor is disclosed at a high level of generality. Therefore, “the processor” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 8 does 

Claim 9 recites additional abstract ideas that may be performed mentally, i.e., “wherein the processor compares the driving force with the driving load per route composed of at least one section to determine the probability of hill climbing for each route section.” However, as in claim 1 the processor is disclosed at a high level of generality. Therefore, “the processor” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 9 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 10 recites “wherein the processor determines that it is possible to perform hill climbing when the driving force is greater than the driving load and determines a corresponding section as a route where it is impossible to perform hill climbing when the driving force is less than or equal to the driving load.” Which further defines an abstract idea identified above. However, as in claim 1 the processor is disclosed at a high level of generality. Therefore, “the processor” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 10 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claim 11 recites “wherein the display separately displays at least one section included in the route to the destination and displays at least one of a driving force or a  However, as in claim 1 the display is disclosed at a high level of generality. Therefore, “the display” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 11 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claim 12 recites “wherein the display separately displays at least one section included in the route to the destination and separately displays a state where the output is insufficient, a state where the output is equal, and a state where the output is sufficient.” Which further defines an abstract idea identified above. However, as in claim 1 the display is disclosed at a high level of generality. Therefore, “the display” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 12 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claim 15 recites additional abstract ideas that may be performed mentally, i.e., “generating a recommended route based on road information and current battery information of the vehicle when the destination is input and guiding the user along the generated recommended route; and determining whether it is possible to drive to the destination, based on road information, battery information, and vehicle weight information.” Claim 15 does not recite any additional elements. Therefore, claim 15 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claim 16 recites additional abstract ideas that may be performed mentally, i.e., “extracting grade information of the route based on a high definition map; and calculating the driving load for each route section using the grade information and the estimated weight of the vehicle, when it is possible to drive to the destination.” Claim 16 does not recite any additional elements. Therefore, claim 16 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claim 17 recites additional abstract ideas that may be performed mentally, i.e., “calculating the driving force for each route section using maximum torque which is motor torque mapped to a battery available output based on a battery output map.” Claim 17 does not recite any additional elements. Therefore, claim 17 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claim 18 recites additional abstract ideas that may be performed mentally, i.e., “comparing the driving force with the driving load per route composed of at least one section to determine the probability of hill climbing for each route section.” Claim 18 does not recite any additional elements. Therefore, claim 18 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

 Claim 19 does not recite any additional elements. Therefore, claim 19 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claim 20 recites “separately displaying at least one section included in the route to the destination; and separately displaying a state where the output is insufficient, a state where the output is equal, and a state where the output is sufficient.” Which further defines an abstract idea identified above. Claim 20 does not recite any additional elements. Therefore, claim 20 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 4, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mellinger et al. (US 2016/0114808 A1, “Mellinger”).

	Regarding claims 1 and 13, Mellinger discloses a vehicle consumption monitoring system and method and teaches:

An apparatus for providing a route of an electric vehicle, (The vehicle may be a vehicle with electric motors - See at least ¶ [0023]) the apparatus comprising: (In response to route conditions exceeding a threshold, dispatch may change the route, i.e. provides a route to the vehicle - See at least ¶ [0051])

a processor configured to estimate a weight of a vehicle when guiding a user along a route to a destination, (The weight of the load may be the weight of the cargo/materials in addition to the vehicle weight. The weight may be input or may be obtained from data generated by a weight sensor 120 - See at least ¶ [0028]) calculate a driving load for each route section using the estimated weight of the vehicle, (The energy required for moving the vehicle, i.e., a driving load, can be calculated by the control system 108 using an unloaded weight of the vehicle 100, a weight of a vehicle load, grades of segments of the route, a moving resistance - See at least ¶ [0026]) calculate a driving force using motor torque, (Control system 108 may determine power  and determine a probability of hill climbing for each route section using the driving force and the driving load; and (Control system 108 can calculate the estimated grade based on vehicle load, unloaded vehicle weight, (the energy required, i.e., driving load, may be determined by the vehicle load/weights) power generated by the power train 112 and or speed of the vehicle - See at least ¶ [0049])

a display configured to be controlled by the processor to display (control system 108 may communicate the consumption metric calculated for an operator of the vehicle 100 to the output device 126 - See at least ¶ [0037]) at least one of a driving load for each route section or a probability of hill climbing according to a driving force for each route section. (Consumption metrics may be displayed on the output device. Consumption metrics include elevation change over the course of the trips traveled by the vehicles, i.e., a probability of hill climbing - See at least ¶ [0018])
	
	Regarding claim 4, Mellinger further teaches:

wherein the processor extracts grade information of the route based on a high definition map. (The grades of segments of the route may be obtained from a database of stored grades associated with locations, i.e., a map, in memory device 116 - See at least ¶ [0029] and [0056])



wherein the calculating of the driving load includes: extracting grade information of the route based on a high definition map; and (The grades of segments of the route may be obtained from a database of stored grades associated with locations, i.e., a map, in memory device 116 - See at least ¶ [0029] and [0056])

calculating the driving load for each route section using the grade information and the estimated weight of the vehicle, when it is possible to drive to the destination. (The energy required for moving the vehicle can be calculated for the grades of each segment of the route - See at least ¶ [0026])

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2, 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mellinger, as applied to claims 1 and 13, in view of Jung et al. (US 2020/0072627 A1, “Jung”).

Regarding claim 2, Mellinger does not explicitly teach wherein the processor generates a recommended route based on road information and current battery information of the vehicle when the destination is input and guides the user along the generated recommended route. However, Jung discloses a device, method and system for route planning for an electric vehicle and teaches:

wherein the processor generates a recommended route based on road information (By taking into account environmental information such as data on temperature, weather, route condition or route traffic, a higher accuracy can be achieved in the prediction of the status of the charge level - See at least ¶ [0500]) and current battery information of the vehicle (The determination of at least one customized route is, on the one hand, based on an estimated status of the charge level of the energy storage - See at least ¶ [0032]) when the destination is input and guides the user along the generated recommended route. (In order to get from start position 36 to a destination position 38, a planned route 32 is first determined in a route planning unit. This is then customized in the device to determine a customized route 34, via which a selected charging station 40 is reached. - See at least ¶ [0043])

	Mellinger teaches providing a route based on road information and the energy required to travel a segment of the route. Mellinger does not explicitly teach the processor generates a recommended route based on road information and current battery information of the vehicle when the destination is input and guides the user along the generated recommended route. However, Jung discloses a device, method and 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle consumption monitoring system and method of Mellinger to provide for the route planning, as taught in Jung, to improve the comfort during driving and shorten/optimize travel time. (At Jung ¶ [0032])	


	Regarding claim 5, Mellinger further teaches:

wherein the processor determines whether it is possible to drive to the destination, based on road information, [], and vehicle weight information. (If route condition metrics exceed one or more thresholds, it may indicate that the condition of the route at one or more locations is poor and adverse to travel, i.e., not possible to travel. The route condition metrics include grade information based on weight of the vehicle and road conditions, e.g., slippery roads - See at least ¶ [0056]-[0058])

	Mellinger does not explicitly teach but Jung further teaches: 

wherein the processor determines whether it is possible to drive to the destination, based on road information, (By taking into account environmental information such as data on temperature, weather, route condition or route traffic, a higher accuracy can be achieved in the prediction of the status of the charge level - See at least ¶ [0500])  battery information,(It can be taken into account that the maximum travel range of the electric vehicle will be sufficient to reach the selected charging station with a safe probability, i.e., is it possible to drive to the destination, based on the current and predicted charge level of the energy storage - See at least ¶ [0036]) [].

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle consumption monitoring system and method of Mellinger to provide for the route planning, as taught in Jung, to improve the comfort during driving and shorten/optimize travel time. (At Jung ¶ [0032])	

	Regarding claim 6, Mellinger further teaches: 

wherein the processor calculates the driving load for each route section using the grade information and the estimated weight of the vehicle, when it is possible to drive to the destination (The energy required for moving the vehicle can be calculated for the grades of each segment of the route - See at least ¶ [0026])



wherein the processor determines whether it is possible to drive to the destination, based on road information, [], and vehicle weight information. (If route condition metrics exceed one or more thresholds, it may indicate that the condition of the route at one or more locations is poor and adverse to travel, i.e., not possible to travel. The route condition metrics include grade information based on weight of the vehicle and road conditions, e.g., slippery roads - See at least ¶ [0056]-[0058])

	Mellinger does not explicitly teach but Jung further teaches: 

generating a recommended route based on road information (By taking into account environmental information such as data on temperature, weather, route condition or route traffic, a higher accuracy can be achieved in the prediction of the status of the charge level - See at least ¶ [0500])  and current battery information of the vehicle (The determination of at least one customized route is, on the one hand, based on an estimated status of the charge level of the energy storage - See at least ¶ [0032])  when the destination is input and guiding the user along the generated recommended route; and  (In order to get from start position 36 to a destination position 38, a planned route 32 is first determined in a route planning unit. This is then customized in the device to determine a customized route 34, via which a selected charging station 40 is reached. - See at least ¶ [0043])

wherein the processor determines whether it is possible to drive to the destination, based on road information, (By taking into account environmental information such as data on temperature, weather, route condition or route traffic, a higher accuracy can be achieved in the prediction of the status of the charge level - See at least ¶ [0500])  battery information,(It can be taken into account that the maximum travel range of the electric vehicle will be sufficient to reach the selected charging station with a safe probability, i.e., is it possible to drive to the destination, based on the current and predicted charge level of the energy storage - See at least ¶ [0036]) [].

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle consumption monitoring system and method of Mellinger to provide for the route planning, as taught in Jung, to improve the comfort during driving and shorten/optimize travel time. (At Jung ¶ [0032])	

	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mellinger, as applied to claims 1 and 13, in view of Preda et al. (Coast Down Test-Theoretical and Experimental Approach, “Preda”)

	Regarding claims 3 and 14, Mellinger further teaches:

and acceleration of the vehicle, when the vehicle starts to drive. (Depending on the operational mode, i.e., acceleration of the vehicle, the consumption metrics are displayed to the user - See at least ¶ [0043] When the consumption rate needs a remedial action, the system may automatically limit the acceleration rate, i.e., the system determines the acceleration of the vehicle - See at least ¶ [0055])

	Mellinger does not explicitly teach the processor estimates the weight of the vehicle using a driving resistance value when the vehicle coasts down. However, Preda discloses a coast down test and teaches: 

wherein the processor estimates the weight of the vehicle using a driving resistance value when the vehicle coasts down [] (The rolling resistance is a mainly a consequence of the hysteresis (loss of energy, transformed partly in heat) manifested under deflection by the pair tyre-ground and by the suspension dampers and bushing. Its value can be computed with the equation: Rr = W f cosα = mt g f cosα where: W cosα – is the vehicle’s weight component perpendicular to the ground surface (pressing the tyres) and f is the (dimensionless) coefficient of rolling resistance. - See at least pg. 157-158 and Equation 13. The above equation shows that if you know the rolling resistance Rr you may determine the vehicle weight by solving for W.)

	In summary, Mellinger discloses determining the acceleration, the rolling resistance, and the weight of the vehicle. Mellinger does not explicitly disclose that the when the vehicle coasts down. However, Preda discloses a coast down test and teaches and equation for determining weight, during a coast down, when a rolling resistance is known.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle consumption monitoring system and method of Mellinger to provide for the coast down test, as taught in Preda, because coast down is one of the most frequent tests for motor vehicles (At Preda pg.155 §Introduction)

	Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mellinger, as applied to claims 1 and 13, in view of X-Engineer (EV Design-Electric Motors, “X-Engineer”)

Regarding claims 7 and 17, Mellinger does not explicitly teach, but X-Engineer discloses EV design and teaches:

wherein the processor calculates the driving force for each route section using maximum torque which is motor torque mapped to a battery available output based on a battery output map. (The driving force is mapped to a battery output on a battery map - See at least Image: HVH250 electric motor torque curve)



	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mellinger, as applied to claims 1 and 13, in view of CarTech (Tractive Force (TE) and Tractive Resistance (TR), “CarTech”)

	Regarding claim 8, Mellinger further teaches: 

wherein the processor calculates the driving force [] (The energy required for moving the vehicle 100 (E) can be calculated by the control system 108. In one embodiment, the required energy can be estimated based on an unloaded weight of the vehicle 100, a weight of a vehicle load, grades of segments of the route 106 between the first and second locations, a moving resistance of the vehicle 100, and a distance along - See at least ¶ [0026])

	Mellinger does not explicitly teach calculates the driving force using the maximum torque, a dynamic tire radius, and a gear ratio. However, CarTech teaches:

wherein the processor calculates the driving force using the maximum torque, a dynamic tire radius, and a gear ratio. 
    PNG
    media_image1.png
    491
    901
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle consumption monitoring system and method of Mellinger to provide for the traction effort equations, as taught in CarTech, to provide a safety factor due to the fall in engine performance during the engine’s working life.  (At CarTech §Setting the bottom gear rati0)

	Claims 9, 10, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Mellinger, as applied to claims 1 and 13, in view of Wang et al. (Dynamic performance of a pure electric vehicle experimental analysis, “Wang”).

Regarding claims 9 and 18, Mellinger does not explicitly teach, but Wang discloses dynamic performance of a pure electric vehicle and teaches: 

wherein the processor compares the driving force with the driving load per route composed of at least one section to determine the probability of hill climbing for each route section. (On the basis of analysis of the slop and accelerate inertia force affect on the driving force, this paper propose a calculate method of the maximum driving force and gradient based on the acceleration of the flat road and slop - i.e., it may determine when the vehicle is hill climbing in reference to the flat road - See at least Abstract)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle consumption monitoring system and method of Mellinger to provide for the dynamic performance, as taught in Wang, to calculate the climbing ability of the vehicle considering the restrictions of the slope axle load transference, the road adhesion force, and the maximum driving force.  (At Wang §Introduction)

	Regarding claim 10, Mellinger does not explicitly teach, but Wang further teaches: 

wherein the processor determines that it is possible to perform hill climbing when the driving force is greater than the driving load and determines a corresponding section as a route where it is impossible to perform hill climbing when the driving force is less than or equal to the driving load.  (Any force required over the maximum climbing gradient would be impossible to travel. The maximum climbing gradient is determined in part by driving load


    PNG
    media_image2.png
    134
    837
    media_image2.png
    Greyscale
)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle consumption monitoring system and method of Mellinger to provide for the dynamic performance, as taught in Wang, to calculate the climbing ability of the vehicle considering the restrictions of the slope axle load transference, the road adhesion force, and the maximum driving force.  (At Wang §Introduction)

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mellinger in view of Wang, as applied to claim 9, and in further view of Sasaki (US 2016/0195407, “Sasaki”).

	Regarding claims 11 and 19, Mellinger does not explicitly teach wherein the display separately displays at least one section included in the route to the destination and displays at least one of a driving force or a driving load in a numeric value per 

wherein the display separately displays at least one section included in the route to the destination and displays at least one of a driving force or a driving load in a numeric value per section. (The vehicle drive guidance device and method according to the embodiment can display the route image corresponding to the predicted traveling route of the host vehicle on the monitor 18 in the display mode corresponding to at least either the driving state (driving force) or the braking state (braking force) of the host vehicle - See at least ¶ [0150])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle consumption monitoring system and method of Mellinger and Wang to provide for the vehicle driving guidance device, as taught in Sasaki, to allow an occupant to recognize that the host vehicle is in either a driving or accelerating state or a braking or decelerating state, ahead of the current position.  (At Sasaki ¶ [0003])

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mellinger in view of Wang, in view of Sasaki, as applied to claims 11 and 19, and in further view of Martin et al (US 2015/0112526 A1, “Martin”).

Regarding claim 12, Mellinger does not explicitly teach wherein the display separately displays at least one section included in the route to the destination and separately displays a state where the output is insufficient, a state where the output is equal, and a state where the output is sufficient. However, Martin discloses a vehicle system and method for at-home route planning and teaches:

wherein the display separately displays at least one section included in the route to the destination and separately displays a state where the output is insufficient, a state where the output is equal, and a state where the output is sufficient. (A display of a battery state of charge for each stage of the route may be displayed to the user. This display may then be used to determine whether sufficient battery power is available for utilizing the selected battery modes along the route, or whether the battery mode or the route itself will need to be modified - See at least ¶ [0029] and Fig. 6)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle consumption monitoring system and method of Mellinger, Wang, and Sasaki to provide for the display of a battery state of charge, as taught in Martin, to determine whether sufficient battery power is available for utilizing the selected battery modes along the route, or whether the battery mode or the route itself will need to be modified.  (At Martin ¶ [0029])

19 is rejected under 35 U.S.C. 103 as being unpatentable over Mellinger, as applied to claim 13, and in further view of Sasaki.

	Regarding claim 19, Mellinger does not explicitly teach, but Sasaki further teaches: 

wherein the display separately displays at least one section included in the route to the destination and displays at least one of a driving force or a driving load in a numeric value per section. (The vehicle drive guidance device and method according to the embodiment can display the route image corresponding to the predicted traveling route of the host vehicle on the monitor 18 in the display mode corresponding to at least either the driving state (driving force) or the braking state (braking force) of the host vehicle - See at least ¶ [0150])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle consumption monitoring system and method of Mellinger to provide for the vehicle driving guidance device, as taught in Sasaki, to allow an occupant to recognize that the host vehicle is in either a driving or accelerating state or a braking or decelerating state, ahead of the current position.  (At Sasaki ¶ [0003])

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mellinger, as applied to claim 13, and in further view of Martin.

	Regarding claim 20, Mellinger does not explicitly teach, but Martin further teaches:

wherein the display separately displays at least one section included in the route to the destination and separately displays a state where the output is insufficient, a state where the output is equal, and a state where the output is sufficient. (A display of a battery state of charge for each stage of the route may be displayed to the user. This display may then be used to determine whether sufficient battery power is available for utilizing the selected battery modes along the route, or whether the battery mode or the route itself will need to be modified - See at least ¶ [0029] and Fig. 6)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the vehicle consumption monitoring system and method of Mellinger to provide for the display of a battery state of charge, as taught in Martin, to determine whether sufficient battery power is available for utilizing the selected battery modes along the route, or whether the battery mode or the route itself will need to be modified.  (At Martin ¶ [0029])

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        



/C.L.C./Examiner, Art Unit 3662